ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
	2.	Claims 1-20 are allowed
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the most relevant prior art is Milliman (US 2006/0097025).
Milliman discloses all of the claimed subject matter, but fails to disclose “an asymmetrical trocar tip.” Additionally, the cited prior art fails to disclose this limitation as well.
Regarding claim 14, Milliman discloses an anvil assembly (30) comprising:
a center rod (154) having a proximal portion (see annotated diagram 1 below) and a distal portion (see annotated diagram 1 below) and defining a channel (170) that extends from the proximal portion (see annotated diagram 1 below) to the distal portion (see annotated diagram 1 below; Fig. 10), 
an anvil head (124) having an annular array of staple deforming pockets (140; Fig. 10), and 
an alignment member (155b; para. [0096]) positioned within the channel (170; Fig. 10) and being configured to engage an anvil retainer (38) of a circular 10) when the anvil assembly (30) is attached to the anvil retainer (38; para. [0096]).
Milliman fails to disclose these alleged alignment members rotating the annular array of staple deforming pockets (140) into alignment with the circular stapling device (10). Para. [0096] of Milliman discloses elements 155b passing over annular protrusions 177 to engage the anvil retainer. At this point, rotation is prevented because the anvil retainer and the center rod are locked relative to one another. Relative rotation is not permitted with respect to the aforementioned elements.

    PNG
    media_image1.png
    550
    614
    media_image1.png
    Greyscale

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731                                                                                                             /ANDREW M TECCO/Primary Examiner, Art Unit 3731